       Case 1:19-cv-02929-VSB-RWL Document 53 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  9/29/2020
---------------------------------------------------------------X
SEEDY DRAMMAH & FATOUMATA                                      :   19-CV-2929 (VSB) (RWL)
DRAMMEH on behalf of her niece and the                         :
minor daughter of Seedy Drammah, M.D., as :
her next friend,                                               :
                                                               :
                                    Petitioner,                :
                                                               :
                                                               :
                  - against -                                  :   ORDER
                                                               :
WILLIAM BAR, in his official                                   :
capacity as the Attorney General of the                        :
United States, et al.,                                         :
                                                               :
                                    Respondents.               :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Court is in receipt of Petitioners’ amended petition for habeas corpus and

complaint for injunctive and declaratory relief (“the Petition”) (Dkt. 19), as well as

Respondents’ memorandum of law in opposition to the Petition (Dkt. 25), Petitioners’ reply

(Dkt. 29), and the parties’ supplemental briefing requested by this Court (Dkts. 43-46, 51-

52).

        The Court now orders briefing on the following issue: how the Petition, and this

Court’s ability to assume jurisdiction over the matter and grant the relief requested by

Petitioners, is affected – if at all – by the Supreme Court’s recent decision in Department

of Homeland Security v. Thuraissigiam, __ U.S. __, __, 140 S. Ct. 1959 (2020).

        The supplemental briefs and responding briefs shall be limited to no more than ten

(10) pages. The parties shall comply with the following schedule: initial submissions shall
      Case 1:19-cv-02929-VSB-RWL Document 53 Filed 09/29/20 Page 2 of 2




be filed by October 29, 2020; and responding briefs, if any, shall be filed by November

13, 2020.

                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated:       September 29, 2019
             New York, New York

Copies transmitted to all counsel of record.
